Exhibit 10.5


AMENDED AND RESTATED
MANAGEMENT AGREEMENT
between
ESA CANADA OPERATING LESSEE ULC
(LESSEE)
and
ESA MANAGEMENT, LLC
(MANAGER)
and
HVM CANADA HOTEL MANAGEMENT ULC
(CANADA EMPLOYER)
August 30, 2016







TABLE OF CONTENTS




ARTICLE I
CERTAIN DEFINITIONS    2

ARTICLE II
ENGAGEMENT OF THE MANAGEMENT PARTIES AND COMMENCEMENT OF MANAGEMENT OF THE
HOTELS    4

Section 2.1.
Engagement of the Management Parties to Manage Hotels    4

Section 2.2.
Management Commencement Date    5

ARTICLE III
OPERATION OF THE HOTELS AFTER THE MANAGEMENT COMMENCEMENT DATE    5

Section 3.1.
Duty and Authority of the Management Parties    5

Section 3.2.
Operational Standards    8

Section 3.3.
Agreements with Related Parties    8

Section 3.4.
Emergency Repairs    8

Section 3.5.
Major Policy Matters and Decisions    8

Section 3.6.
Compliance with Trademark License Agreement    9

Section 3.7.
Marketing and Reservation Services    9

Section 3.8.
Financing Permitted    9

Section 3.9.
Credit Policies    9

Section 3.10.
Collection Practices    10

Section 3.11.
Centralized Services    10

Section 3.12.
Intellectual Property.    10

ARTICLE IV
OPERATING EXPENSES PAID BY LESSEE    11

Section 4.1.
Expenses Incurred by the Management Parties on Behalf of Lessee    11

Section 4.2.
Debts and Liabilities to Third Parties    11

Section 4.3.
The Management Parties Not Obligated to Advance Own Funds    11

ARTICLE V
CONSULTING SERVICES OF MANAGER’S AFFILIATES    12

ARTICLE VI
COMPLIANCE WITH LAWS    12

Section 6.1.
Compliance by the Management Parties and Lessee After Management Commencement
Date    12

Section 6.2.
Lessee’s Right to Contest or Postpone Compliance    12

Section 6.3.
The Management Parties’ Right to Terminate Agreement    12

ARTICLE VII
HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT    13

Section 7.1.
Hotel Account    13

Section 7.2.
Operating Funds    13

Section 7.3.
Reserve Fund    13

Section 7.4.
Fidelity Bonds    14

ARTICLE VIII
BOOKS, RECORDS AND FINANCIAL STATEMENTS    14

Section 8.1.
Accounting System    14

Section 8.2.
Financial Statements    14

Section 8.3.
Periodic Delivery of Data in Electronic Form    15

ARTICLE IX
ANNUAL BUSINESS PLAN    15

Section 9.1.
Preparation of Annual Business Plan    15

Section 9.2.
Annual Business Plan Disputes    16

Section 9.3.
Deviations from Annual Business Plan    16

ARTICLE X
MANAGEMENT PARTIES’ FEES AND REIMBURSEMENTS    16

Section 10.1.
Management Fee    16

Section 10.2.
Reimbursement of Certain Expenses    17

Section 10.3.
Technical Services    17

Section 10.4.
Intentionally Omitted.    18

Section 10.5.
Other Hotel Revenue and Expenses    18

ARTICLE XI
INSURANCE    18

Section 11.1.
Insurance Coverage    18

Section 11.2.
Waiver of Subrogation; Lessee Assumes Risk of Adequacy    18

ARTICLE XII
TERM OF AGREEMENT AND TERMINATION    18

Section 12.1.
Term    18

Section 12.2.
Early Termination    18

Section 12.3.
Termination Procedure    19

Section 12.4.
Obligations Following Termination    19

Section 12.5.
Intentionally Omitted    21

Section 12.6.
Survival    21

ARTICLE XIII
REPRESENTATIONS AND COVENANTS    21

Section 13.1.
Lessee’s Representations    21

Section 13.2.
The Management Parties’ Representations    21

Section 13.3.
The Management Parties’ Covenants    22

ARTICLE XIV
ASSIGNMENT    22

ARTICLE XV
CONFIDENTIALITY    22

ARTICLE XVI
INDEMNIFICATION AND LIMITATION OF LIABILITY    22

Section 16.1.
Lessee’s Indemnification    22

Section 16.2.
The Management Parties’ Indemnification    23

Section 16.3.
Indemnification Procedure    23

Section 16.4.
Good Faith Judgment    24

Section 16.5.
Survival    24

ARTICLE XVII
MISCELLANEOUS    24

Section 17.1.
Severability    24

Section 17.2.
No Partnership    24

Section 17.3.
Meetings    24

Section 17.4.
Consents    24

Section 17.5.
Applicable Law    24

Section 17.6.
Successors Bound    25

Section 17.7.
Headings    25

Section 17.8.
Incorporation of Recitals    25

Section 17.9.
Notices    25

Section 17.10.
Entire Agreement; Amendments    25

Section 17.11.
The Management Parties’ Authority Limited    25

Section 17.12.
Exclusive Compensation    25

Section 17.13.
Property Rights    26

Section 17.14.
Attorneys’ Fees    26

Section 17.15.
Complimentary/Discount Policies    26

Section 17.16.
No Third Party Beneficiary    26

Section 17.17.
REOC    26

Section 17.18.
Amendment and Restatement    27












--------------------------------------------------------------------------------






AMENDED AND RESTATED MANAGEMENT AGREEMENT
THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is made as of
August 30, 2016 by and between ESA CANADA OPERATING LESSEE ULC (f/k/a ESA Canada
Operating Lessee Inc. and BRE/ESA Canada Lessee Inc.), a British Columbia
unlimited liability corporation (“Lessee”), ESA MANAGEMENT, LLC, a Delaware
limited liability company (“Manager”), and HVM CANADA HOTEL MANAGEMENT ULC, an
Alberta unlimited liability corporation (“Canada Employer”, and together with
Manager, collectively, the “Management Parties”).
BACKGROUND
A.    ESA Canada Administrator L.L.C., a Delaware limited liability company, and
ESA Canada Properties Trust, a Delaware statutory trust (individually and
collectively, “Owner”) are the owners of those certain properties constituting
various hotel properties more specifically described in Schedule A attached
hereto and the buildings, structures, fixtures and additions now or hereafter
located thereon (collectively, the “Hotels”);
B.    Owner has entered into that certain Lease Agreement dated as of October 8,
2010 with Lessee, as amended by (a) that certain First Amendment to Lease
Agreement dated as of November 30, 2012, (b) that certain Second Amendment to
Lease Agreement dated as of November 11, 2013, (c) that certain Third Amendment
to Lease Agreement dated as of February 22, 2016, and (d) that certain Amended
and Restated Lease Agreement dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified, the “Operating Lease”)
pursuant to which Owner has leased the Hotels to Lessee pursuant to the terms
thereof;
C.    Manager is an independent contractor engaged in the management of hotels
throughout the United States, and the Management Parties are experienced in the
various phases of hotel operations;
D.    Manager is the sole shareholder of Canada Employer; and
E.    Lessee entered into that certain Management Agreement dated as of November
11, 2013 with Manager (the “Original Management Agreement”).
F.    Lessee and Manager desire to amend and restate the Original Management
Agreement pursuant to the terms set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained, the parties hereto agree as follows:





--------------------------------------------------------------------------------





ARTICLE I
CERTAIN DEFINITIONS
“Accounting Period” shall mean each of 12 accounting periods of one calendar
month occurring each Fiscal Year.
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, (a) controls, is under common control with, or is
controlled by such specified Person and (b) owns at least 10% of, is under
common ownership of at least 10% with, or is owned at least 10% by, such
specified Person. For purposes of this definition, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of management, policies, or activities of a Person, whether through
ownership of voting securities, by contract, or otherwise.
“Annual Business Plan” shall have the meaning set forth in Section 9.1.
“Centralized Services” shall have the meaning set forth in Section 3.11.
“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.
“Emergency Repairs” shall mean repairs which are necessary, as a result of
emergencies, to protect, maintain, or repair the Hotels. Emergencies, for the
purposes hereof, shall mean immediate threats of damage or injury to persons or
property or immediate threats of violations of law.
“ESH Hospitality” shall mean ESH Hospitality, Inc. (f/k/a ESH Hospitality, LLC),
a Delaware corporation, which will elect to be taxable as a real estate
investment trust under Section 856(c) of the Code, together with its successors
and assigns.
“ESH IP” shall mean all names, trademarks, domain names and other intellectual
property used in connection with the ownership, management or operation of any
Hotel.
“FF&E Percentage Contribution” shall have the meaning set forth in Section 7.3.
“Fiscal Year” shall mean a Calendar Fiscal Year starting on January 1 and ending
on December 31 or portion thereof depending upon the Management Commencement
Date and the termination date hereunder.
“Furniture, Fixtures and Equipment” shall mean furniture, furnishings, light
fixtures, outfittings, equipment and all other items of personal property
customarily installed in or used in connection with the operation of the Hotels
(it being understood, for the avoidance of doubt, that Furniture, Fixtures and
Equipment shall not include major capital improvements to the Hotels).
“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time in the United States of America, consistently applied.


-2-

--------------------------------------------------------------------------------





“Gross Operating Revenues” shall mean all receipts, revenues, income and
proceeds of sales of every kind received by the Management Parties from the
operation of the Hotels, and shall include, without limitation: room rentals;
rent or other payments received from sub-tenants, licensees, and occupants of
commercial and retail space located in the Hotels (provided that the income
and/or revenue received by any licensees, subtenants or other occupants which
are Affiliates of Owner or Lessee shall not be included in Gross Operating
Revenues); the proceeds of insurance received by Owner, Lessee or the Management
Parties with respect to use and occupancy or business interruption insurance;
deposits forfeited and not refunded; frequent guest program payments; and any
amount recovered in any legal action or proceeding or settlement thereof
pertaining to room revenues or other income from the Hotels which arose out of
the operation of the Hotels. Gross Operating Revenues shall exclude all sales
and excise taxes and any similar taxes collected as direct taxes payable to
taxing authorities; gratuities or service charges collected for payment to and
paid to employees; credit or refunds to guests; proceeds of insurance, save and
except for proceeds of insurance with respect to use and occupancy or business
interruption insurance; proceeds of sales of depreciable property; and proceeds
of condemnation.
“Group Services” shall have the meaning set forth in Section 10.2.
“Hotel Account” shall have the meaning set forth in Section 7.1.
“Hotel Information” shall mean information collected and maintained by the
Management Parties in connection with its operation and management of the Hotels
pursuant to this Agreement, regardless of the form or medium involved (e.g.,
paper, electronic, disc, tape, etc.), including without limitation, books of
account, guest records, customer lists, front office records and other records
relating to, or reflecting the operation of, the Hotels.
“Hotels” shall have the meaning set forth in Paragraph A of the Background
section.
“Independent Auditor” shall mean a reputable national firm of independent
certified public accountants having hotel experience, recommended by the
Management Parties from time to time and approved by Lessee.
“Laws” shall have the meaning set forth in Section 6.1.
“Licensed Intellectual Property” shall have the meaning set forth in
Section 3.12(b).
“Licensor” shall mean ESH Strategies Branding LLC, a Delaware limited liability
company, together with its successors and assigns.
“Management Commencement Date” shall have the meaning set forth in Section 2.2.
“Management Fee” shall have the meaning set forth in Section 10.1.
“Operating Equipment” shall mean non-consumable equipment and supplies required
for the operation of the Hotels, including chinaware, glassware, linens,
silverware, utensils, uniforms, and all other non-consumable supplies.


-3-

--------------------------------------------------------------------------------





“Operating Funds” shall have the meaning set forth in Section 7.2.
“Operating Lease” shall have the meaning set forth in Paragraph B of the
Background section.
“Operating Licenses” shall have the meaning set forth in Section 3.1(e).
“Operating Supplies” shall mean food and beverages and other consumable items
used in the operation of a hotel, such as fuel, soap, cleaning materials,
matches, stationery, brochures, folios and all other items used in the routine
operation of the Hotels which are consumable by nature.
“Owner” shall have the meaning set forth in Paragraph A of the Background
section.
“Parent” shall have the meaning set forth in Section 17.17.
“Person” means any individual or entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.
“REOC” shall have the meaning set forth in Section 17.17.
“Regional Employee” and “Regional Employees” shall have the meaning set forth in
Section 3.1(b).
“Reserve Fund” shall have the meaning set forth in Section 7.3.
“Supervisory Services” shall have the meaning set forth in Section 3.1(b).
“Trademark License Agreement” shall mean that certain Trademark License
Agreement dated as of the date October 8, 2010 by and between Licensor, as
licensor, and Lessee, as licensee, as the same may be amended, modified and/or
supplemented from time to time.
“Uniform System” shall mean the Uniform System of Accounts for Hotels, “Tenth
Revised Edition”, as revised and adopted by the Hotel Association of New York
City, Inc. from time to time.
ARTICLE II
ENGAGEMENT OF THE MANAGEMENT PARTIES AND
COMMENCEMENT OF MANAGEMENT OF THE HOTELS
Section 2.1.    Engagement of the Management Parties to Manage Hotels. Lessee
hereby appoints the Management Parties as Lessee’s exclusive manager, subject to
the terms of this Agreement, to supervise, direct and control the management and
operation of the Hotels, and the Management Parties hereby undertake and agree
to perform, as independent contractors of Lessee, all of the services and to
comply with all of the provisions of this Agreement, upon all of the terms and
conditions hereinafter set forth.


-4-

--------------------------------------------------------------------------------





Section 2.2.    Management Commencement Date. The Management Parties assumed
management and operation of the Hotels as of November 11, 2013 (the “Management
Commencement Date”).
ARTICLE III
OPERATION OF THE HOTELS AFTER THE
MANAGEMENT COMMENCEMENT DATE
Section 3.1.    Duty and Authority of the Management Parties. On and after the
Management Commencement Date, except as expressly limited hereby, the Management
Parties shall have the exclusive authority and duty to direct, supervise, manage
and operate the Hotels in an efficient and economical manner and to determine
the programs and policies to be followed in connection therewith, all in
accordance with the provisions of this Agreement and the Annual Business Plan.
The Management Parties shall at all times be independent contractors and not
employees of Owner or Lessee. Subject to the provisions of this Agreement and
the Annual Business Plan, the Management Parties shall have the discretion and
control in all matters relating to the management and operation of the Hotels.
Without limiting the generality of the foregoing, (subject to the provisions of
this Agreement and the Annual Business Plan):
(a)    Canada Employer shall have the authority and duty to hire, supervise,
direct the work of, discharge and determine the compensation and other benefits
of all personnel working in the Hotels pursuant to a written program of
benefits, perquisites and policies which has been delivered to and approved by
Lessee. Canada Employer shall be the judge of the fitness and qualifications of
such personnel and shall be vested with discretion in the hiring, training,
supervision, direction, discharging, and determination of the compensation and
other benefits of such personnel during the course of their employment. It is
expressly understood and agreed that all personnel are in the sole employ of
Canada Employer or such company as Canada Employer may contract with regarding
said personnel and are not in the employ of Lessee or Owner and Lessee will not
interfere with or give orders or instructions to personnel employed at the
Hotels.
(b)    Manager shall have the authority and duty to reasonably employ the
resources of its home office and regional facilities and personnel to supervise
and assist in the operation of the Hotels. Manager shall provide the following
supervisory services: maintenance, human resources and personnel,
administration, hotel operations, housekeeping, advertising, food and beverage
operations, sales promotion, forecasting and operations analysis, staff
planning, accounting, marketing, revenue management, Information Systems, travel
commission, training and oversight of reservations (the “Supervisory Services”).
The foregoing Supervisory Services may be provided by Manager’s corporate
officers, Manager’s employees, home office administrative heads or otherwise and
shall be provided by Manager at its own expense, including, without limitation,
the out-of-pocket expenses, and not charged to Owner, except as otherwise
specifically provided for in this Agreement. Notwithstanding the foregoing, to
the extent any such Supervisory Services are to be provided in Canada, Manager
will cause such services to be provided by Canadian residents. In addition to
the Supervisory Services to be provided by Manager hereunder, Canada Employer
shall have the authority and the duty to initially employ one regional sales
director and/


-5-

--------------------------------------------------------------------------------





or may employ other employees who will be based primarily in Canada (each a
“Regional Employee”, and collectively, the “Regional Employees”).
(c)    The Management Parties shall have the authority and duty to establish all
prices, price schedules, rates and rate schedules (with the goal of maximizing
revenue per available room), rents, lease charges, concession charges, and, in
connection therewith, the supervision, direction and control of the collection,
receipt and giving of receipts for all services or income of any nature from the
operations of the Hotels.
(d)    The Management Parties shall have the authority and duty to supervise and
maintain complete books and records, including without limitation, the books of
accounts and accounting procedures of the Hotels.
(e)    The Management Parties shall have the authority and duty to obtain and
maintain all licenses and permits required for the operation of the Hotels (the
“Operating Licenses”). The Operating Licenses may be in the name of one of the
Management Parties, Lessee or Owner in accordance with or as required by local
laws, customs and practices.
(f)    The Management Parties shall have the authority and duty to administer
leases, license and concession agreements for all public space at the Hotels,
including all stores, office space and lobby space. All such leases, licenses or
concessions shall be in Lessee’s name and may be executed by Canada Employer on
Lessee’s behalf after any such lease, license or other agreement has been
approved by Lessee.
(g)    The Management Parties shall have the authority and duty to keep the
Hotels and the Furniture, Fixtures and Equipment in good order, repair and
condition, including, without limitation, making necessary replacements,
improvements, additions and substitutions to the Hotels, subject to the approved
Annual Business Plan. The Management Parties shall effect, institute, and/or
supervise all decorations, routine construction, maintenance, repairs and
alterations, including, but not limited to, the administration of a preventive
maintenance program for all mechanical, electrical and plumbing systems and
equipment, for the Hotels to ensure that the Hotels will be competitive in its
market and in compliance with governmental regulations, the requirements of the
Trademark License Agreement and with industry standards, provided that the costs
therefor (unless the same relate to emergencies) are included in the Annual
Business Plan or are otherwise approved in writing, in advance, by Lessee.
Subject to the limitations set forth in and imposed by the Annual Business Plan,
the Management Parties will have the right to make such alterations, additions
or improvements to the Hotels as are customarily made in the operation or
comparable hotels; provided, however, that no structural alterations, additions
or improvements involving a fundamental change in the character of the Hotels
will be made without Lessee’s prior written approval. The cost of such customary
alterations, additions or improvements will be paid either out of the Gross
Operating Revenues and charged directly to current operating expenses of the
Hotels or will be paid from the Reserve Fund and capitalized and amortized on
the books of the Hotels.
(h)    The Management Parties shall have the authority and duty to negotiate and
enter into, on behalf of Lessee, service contracts and licenses required in the
ordinary course of


-6-

--------------------------------------------------------------------------------





business in operating the Hotels, including, without limitation, contracts for
life/safety systems maintenance, electricity, gas, telephone, cleaning, elevator
and boiler maintenance, air conditioning maintenance, master television service,
laundry and dry cleaning, and other services which the Management Parties deem
advisable; provided, however, any contract for a term in excess of one (1) year
or which is not terminable without fee or penalty upon not more than sixty (60)
days written notice or under which the total amount payable is $5,000 or more
per Hotel and which is not covered in the Annual Business Plan shall, be
approved by Lessee, which approval shall not be unreasonably withheld or
delayed; and provided further, that to the extent any such contract of license
is to provide services to the Hotels, the parties will use best efforts to cause
such contract or license to specify that all such services will be provided by
Canadian residents.
(i)    The Management Parties shall have the authority and duty to negotiate and
enter into, on behalf of Lessee, agreements for banquet facilities and guest
rooms and agreements to provide entertainment for the Hotels, and licenses for
copyright music and videos, provided that to the extent any such agreement is to
provide services to the Hotels, the parties will use best efforts to cause such
agreement to specify that all such services will be provided by Canadian
residents.
(j)    The Management Parties shall have the authority and duty to supervise and
purchase or arrange for the purchase in the most economical manner of all
inventories, provisions, Operating Equipment and Operating Supplies, which, in
the normal course of business, are necessary and proper to maintain and operate
the Hotels.
(k)    The Management Parties shall have the authority and duty to prepare and
submit to Lessee the Annual Business Plan, as hereinafter described in Section
9.1.
(l)    The Management Parties shall have the authority and duty to consult with
Lessee at least quarterly to discuss the operation and management of the Hotels
and the performance of the Management Parties’ duties under this Agreement.
(m)    The Management Parties shall have the authority and duty to prepare, or
engage an accounting firm reasonably approved by Lessee to prepare, any tax
returns and statements which must be filed in connection with the ownership,
operation or management of the Hotels (e.g., sales, use and occupancy taxes,
real property taxes, and the like), and shall file (or cause to be filed) such
returns and statements and, subject to the availability of Lessee funds, pay (or
cause to be paid) such taxes, all in accordance with applicable Laws.
(n)    The Management Parties shall have the authority and duty to, at Lessee’s
request, advise and assist Lessee in connection with negotiating and prosecuting
any claims for the abatement, reduction or refund of property taxes affecting
the Hotels.
(o)    The Management Parties shall have the authority and duty to cooperate
reasonably with and assist Lessee in any legal proceedings by or against Lessee
or Owner with regard to the Hotels and involving third parties.


-7-

--------------------------------------------------------------------------------





(p)    The Management Parties shall have the authority and duty to perform such
other tasks as are customary and usual in the operation of a hotel of a class
and standing consistent with the Hotels’ facilities.
(q)    The Management Parties shall have the authority and duty to prepare and
maintain all records and reports relating to the Hotels necessary to demonstrate
and support ESH Hospitality’s status as a real estate investment trust for tax
purposes.
Section 3.2.    Operational Standards. (a) The Management Parties will operate
the Hotels at the expense of Lessee in accordance with and subject to the
provisions of this Agreement and the Annual Business Plan. The Management
Parties shall manage the Hotels in a manner normally associated with extended
stay hotels of similar size, type, or usage in similar locations. The Management
Parties shall use due care with respect to the management, maintenance, and
protection of, and accounting for, Lessee’s and Owner’s assets.
(b)    The Management Parties shall manage and operate the Hotels and their
businesses, services, and sales and shall exercise diligent efforts to do so at
all times in a manner consistent with the standards imposed by the Trademark
License Agreement, the Operating Lease, the requirements of all governmental
regulations, and the requirements of this Agreement.
(c)    The Management Parties shall implement policies and practices to: (i)
facilitate effective and efficient discharge of their obligations under this
Agreement; and (ii) to create and enhance goodwill among existing and
prospective guests and patrons.
Section 3.3.    Agreements with Related Parties. The Management Parties shall
not enter into any contract with an Affiliate of the Management Parties in
connection with the Hotels or the Management Parties’ services under this
Agreement, including, without limitation, for operating, cleaning, maintaining,
repairing or servicing the Hotels, without the express prior written consent of
Lessee, which consent may be evidenced by Lessee’s approval of the Annual
Business Plan.
Section 3.4.    Emergency Repairs. In the event Emergency Repairs are needed at
the Hotels, Manager shall be required to use its good faith efforts to obtain
Lessee’s verbal approval of any Emergency Repairs prior to making any
expenditure therefor. In the event Manager is unable to contact Lessee to obtain
its verbal approval of Emergency Repairs, then Manager is authorized to enter
into contracts occasioned by such emergency that provide for expenditures not
contemplated by the Annual Business Plan up to a sum of $50,000. Manager will
promptly give Lessee written notice of any Emergency Repairs made by Manager.
Section 3.5.    Major Policy Matters and Decisions. (a) Manager shall submit
outlines, in reasonable detail, to Lessee setting forth its plans for and/or any
major changes in its management and operation of the Hotels that are likely to
have a material effect upon the profitability of the Hotels prior to Manager’s
institution of such changes.


-8-

--------------------------------------------------------------------------------





(b)    Manager shall not make any major policy decisions or changes not
reflected in the applicable Annual Business Plan that would have a potentially
material effect on the operations of the Hotels without first obtaining Lessee’s
approval of such policy change.
Section 3.6.    Compliance with Trademark License Agreement. The Management
Parties shall administer compliance with the Trademark License Agreement.
Section 3.7.    Marketing and Reservation Services. Manager shall cause the
Hotels to be included in the national advertising programs and central
reservation system for all hotels operated under the trademarks and trade names
covered by the Trademark License Agreement.
Section 3.8.    Financing Permitted.
(a)    Nothing herein contained shall prevent Lessee or Owner from encumbering
the Hotels by mortgage, deed of trust, or trust deed in the nature of a
mortgage.
(b)    Subject to availability of Lessee funds, Manager shall use diligent
efforts to cause the operation of the Hotels to comply with all terms,
conditions, and obligations contained in any loan documents entered into by
Lessee or Owner, at any time and from time to time, in connection with Lessee’s
or Owner’s financing arrangements (collectively, the “Loan Documents”), of which
Manager is made aware (provided that Manager shall be under no obligation to
ensure that sufficient funds for payment thereof are generated from Hotels
operations), and with any leases, Lessee’s organizational documents, or other
agreements of which Manager is made aware that are executed by Lessee or Owner
and that relate to the Hotels. Manager acknowledges that the terms and
provisions of the Loan Documents may provide different standards or requirements
with respect to certain matters covered by this Agreement. To the extent the
provisions of this Agreement are inconsistent with restrictions imposed by the
Loan Documents, so long as Manager has been notified in writing of such
restrictions, the provisions of the Loan Documents shall govern with respect to
the matters covered hereby.
(c)    Upon the execution of any Loan Documents, Lessee shall furnish Manager
with a duplicate copy thereof and, if not designated in such Loan Documents,
shall designate the post office address where notices may be served upon the
lender thereunder (“Lender”). Manager agrees that, so long as any such Loan
Document shall constitute a lien on the Hotels, when Lender shall request in
writing copies of any and all financial or other information, required to be
prepared or maintained by Manager, pursuant to the terms and provisions of this
Agreement, Manager shall, at Lessee’s direction, deliver same to Lender as often
as Lessee may reasonably request. Moreover, Manager shall allow, upon request of
Lessee, any person designated in writing by Lender to examine, audit, inspect,
and transcribe all books of account and all other records relating to or
reflecting the operation of the Hotels.
(d)    Subject to the applicable terms and conditions of the Loan Documents,
this Agreement and the rights of Manager hereunder are and shall be expressly
subordinate and inferior to the rights of Lender under the Loan Documents as and
to the extent provided therein.


-9-

--------------------------------------------------------------------------------





Section 3.9.    Credit Policies. Manager shall establish and implement policies
and procedures for verifying, accepting, limiting, and rejecting the credit of
guests and patrons of the Hotels. In connection with the foregoing, Manager
shall make appropriate arrangements to honor American Express, Visa, MasterCard,
such credit cards as may be required or provided by Licensor, and such other
credit cards as Manager or Lessee may deem desirable. Manager shall utilize its
best efforts to make such arrangements on the most favorable terms available.
Section 3.10.    Collection Practices. Manager shall employ its best efforts to
collect any and all credit card charges, checks, traveler’s checks, drafts, and
other accounts receivable. Manager shall employ collection agencies and legal
counsel, where appropriate, to pursue such claims.
Section 3.11.    Centralized Services. Manager shall provide, or shall cause one
or more of its Affiliates to provide, in the operation of the Hotels and for the
benefit of its guests, those benefits, services, and facilities, including joint
advertising programs to the extent appropriate (all herein collectively called
“Centralized Services”), similar to those furnished to other hotels owned and/or
operated by Manager or its Affiliates.
Section 3.12.    Intellectual Property.
(a)    Manager acknowledges that the Licensor is the sole and exclusive owner of
all rights, title and interest to the ESH IP, which shall in all events remain
the exclusive property of the Licensor (or one or more of Licensor’s
Affiliates). Manager further acknowledges that, pursuant to the Trademark
License Agreement, Lessee and its Affiliates have a license to use the ESH IP,
which license shall in all events remain the exclusive property of Lessee (or
one or more of Lessee’s Affiliates). All use of the ESH IP at or in connection
with the Hotels or as otherwise contemplated by this Agreement, and all goodwill
arising therefrom or symbolized thereby, shall inure solely to the benefit of
Lessee, Licensor and their respective Affiliates, as applicable. Nothing in this
Agreement shall be construed to grant Manager any right of ownership in, or
right to use, or right to license others to use, the ESH IP, except in
connection with fulfilling its duties and obligations under this Agreement.
Manager may not otherwise use the ESH IP without the prior written consent of
Licensor or Lessee, which may be withheld in Licensor’s or Lessee’s sole and
absolute discretion, in any manner whatsoever and shall not apply for
registration of any ESH IP or any other intellectual property confusingly
similar thereto in any jurisdiction.
(b)    Manager acknowledges that Lessee or its Affiliates are or may become the
licensee of certain intellectual property including intellectual property that
may be embodied in software for use at one or more facilities leased by Lessee
or its Affiliates and all source and object code versions thereof and all
related documentation, flow charts, user manuals, service/operator manuals and
any enhancements, modifications or substitutions thereof (all such intellectual
property herein collectively called “Licensed Intellectual Property”). Except as
otherwise specified by Lessee, Manager may utilize the Licensed Intellectual
Property to the extent that Manager deems appropriate in connection with the
operation of the Hotels for the purpose of carrying out its obligations
hereunder, but such use shall be strictly on a non-exclusive basis and neither
such use nor anything contained in this Agreement shall confer any proprietary
or other rights in the Licensed Intellectual Property on Manager or any third
parties.


-10-

--------------------------------------------------------------------------------





(c)    Upon the expiration or earlier termination of this Agreement, any use of
or right to use any of the ESH IP or Licensed Intellectual Property at or in
connection with the Hotels by Manager shall cease forthwith. In the event of the
expiration or earlier termination of this Agreement, Manager shall immediately
cease using all ESH IP and Licensed Intellectual Property, except to the extent
that Manager may be authorized to continue using the same pursuant to, and in
accordance with, the terms and conditions of any separate management or license
agreement between Manager and any Affiliate of Lessee or any licensee or
franchisee that is otherwise authorized to use any such ESH IP or Licensed
Intellectual Property. Further, Manager will have no right whatsoever from and
after the date of expiration or earlier termination to make use of or to dispose
of any furnishings and equipment, Operating Equipment and Operating Supplies
bearing or incorporating any ESH IP except upon and in accordance with the terms
and provisions of this Section 3.12(c). Specifically, it is understood and
agreed that Manager may not make any use of such property from and after the
effective date of such expiration or earlier termination unless Manager is
specifically authorized in writing (whether under license from Lessee, Licensor
or otherwise, other than by this Agreement) to use property bearing any ESH IP,
nor may Manager dispose of such property to any person or entity whatsoever
unless such person or entity is specifically authorized in writing by Lessee or
Licensor (whether under license from Lessee or Licensor or otherwise) to use
property bearing or incorporating any ESH IP.
(d)    Lessee, Licensor and their respective Affiliates shall have the right to
injunctive relief and any other right or remedy available at law or in equity to
enforce the provisions of this Section 3.12.
(e)    The provisions of this Section 3.12 shall survive expiration or earlier
termination of this Agreement.
ARTICLE IV
OPERATING EXPENSES PAID BY LESSEE
Section 4.1.    Expenses Incurred by the Management Parties on Behalf of Lessee.
Everything done by the Management Parties in the performance of their
obligations and all expenses incurred under and in accordance with this
Agreement shall be for and on behalf of Lessee and for Lessee’s account, except
the services referred to in Article V, which shall be rendered and performed by
the Management Parties or their Affiliates at their expense and not separately
charged to Lessee, except as otherwise provided in Section 10.2.
Section 4.2.    Debts and Liabilities to Third Parties. As between Lessee and
the Management Parties under this Agreement, all debts and liabilities arising
in the course of business of the Hotels are and shall be the obligations of
Lessee, and, provided such debts and liabilities have been incurred in
accordance with the terms and provisions of this Agreement, the Management
Parties shall not be liable for any of such obligations by reason of their
management, supervision and operation of the Hotels for Lessee.
Section 4.3.    The Management Parties Not Obligated to Advance Own Funds.
Neither the Management Parties nor any of their Affiliates shall be obligated to
advance any of its own funds to or for the account of Lessee, nor to incur any
liability unless Lessee shall have furnished


-11-

--------------------------------------------------------------------------------





the Management Parties with funds necessary for the discharge thereof prior to
incurring such liability. If the Management Parties shall have advanced any
funds in payment of a permitted expense in the maintenance and operation of the
Hotels, Lessee shall reimburse the Management Parties therefor on demand.
Notwithstanding the foregoing, Manager shall pay from its own funds the expenses
hereinafter described in Article V.
ARTICLE V
CONSULTING SERVICES OF MANAGER’S AFFILIATES
Except as hereinafter provided in Section 10.2, after the Management
Commencement Date, the normal consulting services of the corporate officers and
employees of Manager or Manager’s Affiliates, including its corporate executives
for operations, human resources, training, food and beverage, finance and
administration and real estate, to be rendered from time to time to Manager in
connection with the operations of the Hotels, shall be provided by corporate
officers and employees of Manager or Manager’s Affiliates to Manager at
Manager’s sole cost and expense and not charged to Lessee hereunder. In no event
shall Manager’s Affiliates (other than Canada Employer) be deemed a party to
this Agreement or responsible in any way for Manager’s obligations pursuant to
this Agreement by virtue of providing the foregoing services to Manager (or any
of the services described in Section 10.2 and Lessee reimbursing Manager for the
expenses in connection therewith).
ARTICLE VI
COMPLIANCE WITH LAWS
Section 6.1.    Compliance by the Management Parties and Lessee After Management
Commencement Date. The Management Parties shall make all reasonable efforts, at
expense of Lessee, to assure full compliance with all laws (including privacy
laws), rules, regulations, requirements, orders, notices, determinations and
ordinances of any governing authority (collectively, “Laws”) relating to the
management, leasing, use, operation, repair, supervision and maintenance of the
Hotels, including, without limitation, the provincial and local liquor
authorities, the Board of Fire Underwriters and the requirements of any
insurance companies covering any of the risks against which the Hotels is
insured. Unless otherwise directed by Lessee, the Management Parties shall, at
Lessee’s expense, promptly remedy any violation of any such governmental
regulation which comes or should have come to their attention, which remedy
shall be carried out solely at Lessee’s expense (subject to the limitations set
forth elsewhere herein) unless caused by an action or omission of the Management
Parties not authorized pursuant to this Agreement or unless the Management
Parties has failed to fulfill their duty as required in the immediately
preceding sentence, in which event all costs shall be paid solely by the
Management Parties.
Section 6.2.    Lessee’s Right to Contest or Postpone Compliance. With respect
to a violation of any Laws, Lessee shall have the right to contest any of the
foregoing and postpone compliance pending the determination of such contest, if
so permitted by law and not detrimental to the operation of the Hotels, but in
such event, Lessee shall indemnify and hold harmless the Management Parties from
any loss, cost, damage or expense, as a result thereof.


-12-

--------------------------------------------------------------------------------





Section 6.3.    The Management Parties’ Right to Terminate Agreement.
Notwithstanding anything in this Agreement to the contrary, if within 30 days of
receiving the Management Parties’ written request (accompanied by a statement of
the Management Parties’ intention to elect to cancel this Agreement if Lessee
fails to give its approval as provided below) Lessee fails to approve the
changes, repairs, alterations, improvements, renewals or replacements to the
Hotels which the Management Parties determine in their reasonable judgment are
necessary to protect the Hotels, Lessee and/or the Management Parties from
innkeeper liability exposure then the Management Parties may terminate this
Agreement any time after such 30 day period upon 7 days’ written notice.
ARTICLE VII
HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT
Section 7.1.    Hotel Account. (a) All monies received by the Management Parties
in the operation of the Hotels, excluding the Operating Funds furnished by
Lessee shall be deposited in a special account or accounts (collectively, the
“Hotel Account”), in Lessee’s name (or in one of the Management Parties’ name,
as agent of Lessee), in the bank or trust company recommended by the Management
Parties and approved by Lessee. Such monies shall not be mingled with the
Management Parties’ other funds. Out of the Hotel Account, the Management
Parties shall periodically withdraw funds and pay all operating expenses of the
Hotels and any fees or compensation of any kind due to them pursuant to this
Agreement in accordance with the provisions of this Agreement. Withdrawals from
accounts established pursuant to this Article VII shall be signed by
representatives of the Management Parties only, provided such representatives
are bonded or otherwise insured, and the Management Parties shall supply Lessee
with bonds or other insurance upon Lessee’s request unless said bond or other
insurance shall have been placed by Lessee and delivered directly by the bonding
or insurance company to Lessee. The Management Parties may utilize their
respective centralized disbursement accounts in their respective names for
accounts payable and payroll disbursements, provided that the Management Parties
shall only transfer the necessary amount of funds from the Hotel Account to such
centralized disbursement accounts required to make such disbursements on behalf
of the Hotels.
(b)    The Management Parties will maintain the Hotel Account on Lessee’s behalf
and all funds received from Lessee will be and remain the property of Lessee and
will be disbursed by the Management Parties only as set forth in this Agreement.
Any and all expenses of the Hotels paid by the Management Parties must pass
through and be withdrawn from the Hotel Account. Lessee shall have the right
from time to time to direct the Management Parties to change either the
depository bank or the depository arrangements and the Management Parties shall
implement such changes promptly. Lessee shall have the right to approve and to
maintain control of signature cards for the Hotel Account; provided, however,
Lessee shall not withdraw funds from such accounts except as provided below.
Section 7.2.    Operating Funds. From and after the Management Commencement
Date, Lessee shall, if and as required, maintain cash in the Hotel Account
(“Operating Funds”) sufficient in amount to enable the Management Parties to
properly manage and operate the Hotels.


-13-

--------------------------------------------------------------------------------





Section 7.3.    Reserve Fund. To the extent Operating Funds exceed the amount
described in Section 7.2 and the amounts needed for capital expenditures
anticipated pursuant to the Annual Business Plan, the Management Parties shall
deposit from such excess, if any, in a reserve fund (“Reserve Fund”) an amount
equal to 4% of Gross Operating Revenues or such other percentage of Gross
Operating Revenues as Lessee may, from time to time, require (the “FF&E
Percentage Contribution”). The Management Parties shall deduct the FF&E
Percentage Contribution, if any, on a monthly basis from Gross Operating
Revenues and deposit such amount in the Reserve Fund. The Reserve Fund shall be
used only for additions or replacements to Furniture, Fixtures and Equipment in
accordance with the Annual Business Plan.
Section 7.4.    Fidelity Bonds. The Management Parties shall obtain a fidelity
bond or insurance, in an amount not less than $1,000,000 (or such other amount
reasonably required by Lessee consistent with the commercial availability
thereof, the size and scope of Lessee ‘s business being handled by the
Management Parties hereunder and reasonable business practice), issued by a
company reasonably acceptable to Lessee, covering the Management Parties and
such of the Management Parties’ on-site employees who may handle or be
responsible for monies or property of Lessee and place policies of insurance
covering the Hotels as directed by Lessee.
ARTICLE VIII
BOOKS, RECORDS AND FINANCIAL STATEMENTS
Section 8.1.    Accounting System. The Management Parties shall keep full and
adequate books of account and other records reflecting the results of operation
of the Hotels on an accrual basis, all in accordance with GAAP and, as and to
the extent applicable to the Hotels, the Uniform System. The Fiscal Year used by
the Management Parties will consist of 12 Accounting Periods of one calendar
month each. The Hotel Information shall be kept at the Hotels and/or Manager’s
home office and computer storage systems and shall be available to Lessee and
its representatives at all reasonable times for examination, audit, inspection
and transcription. All of the Hotel Information, at all times, shall be the
property of Lessee. The Management Parties shall treat as confidential any Hotel
Information in its possession, and shall not disclose to any third party,
without the prior written consent of Lessee (which approval and consent may be
withheld in Lessee’s sole discretion) any Hotel Information, except as may be
necessary to perform its duties and obligations under this Agreement or as may
be necessitated by any applicable Laws. Upon the expiration or earlier
termination of this Agreement, all Hotel Information shall be turned over to
Lessee to ensure the orderly continuation of the operation of the Hotels, but
the books and records shall thereafter be available to the Management Parties at
all reasonable times for inspection, audit, examination and transcription.
Section 8.2.    Financial Statements.
(a)    The Management Parties shall deliver to Lessee within twenty (20) days
after the end of each Accounting Period a profit and loss statement showing the
results of the operation of the Hotels for such Accounting Period, the Fiscal
Year to date, and the trailing twelve (12) month period, and a statement of
gross revenues received from rooms, food and beverage and other sources, guest
room occupancy percentage, average room rates, total expenses paid and a cash
forecast. Information relating to other matters pertaining to the management,
operation, maintenance, and


-14-

--------------------------------------------------------------------------------





supervision of the Hotels not covered in such monthly operating reports as
Lessee shall reasonably request will be provided to Lessee (provided such
information is generally within the scope of Manager’s other obligations and
duties hereunder), within 20 days of such request.
(b)    The Management Parties shall deliver to Lessee within forty-five (45)
days after the end of each of the first, second and third calendar quarters,
quarterly financial statements in consistent form and presentation to the annual
combined balance sheet, income statement and statement of cash flows, exclusive
of footnotes, accompanied by a reconciliation to the year-to-date monthly
property operations reports and capital expenditures report.
(c)    The Management Parties shall cooperate with the Independent Auditor so as
to allow the Independent Auditor to deliver to Lessee within 90 days after the
end of each Fiscal Year a profit and loss statement showing the result of
operation of the Hotels during such Fiscal Year, and the net operating income or
loss, if any, for such Fiscal Year and a balance sheet for the Hotels as of the
close of such Fiscal Year. The Management Parties shall, together with such
statement, deliver to Lessee a statement of income and expenses for such Fiscal
Year and a statement of balances in the Hotel Account. Any disputes as to the
contents of any such statements or any accounting matter hereunder, shall be
determined by the Independent Auditor whose decision shall be final and
conclusive on the Management Parties and Lessee.
Section 8.3.    Periodic Delivery of Data in Electronic Form. Upon request by
Lessee (but not more than twice in any calendar year), the Management Parties
shall deliver to Lessee, within a reasonable period of time after such request,
a copy of such Hotel Information as may be requested by Lessee (or if Lessee has
previously made a request under this Section 8.3 for such Hotel Information, a
copy of all such Hotel Information collected since such previous request)
collected or maintained by the Management Parties, in such electronic format as
Lessee may reasonably require.
ARTICLE IX
ANNUAL BUSINESS PLAN
Section 9.1.    Preparation of Annual Business Plan. (a) The Management Parties
shall operate the Hotels pursuant to the annual business plan previously
approved by Lessee for the remainder of calendar year 2013. Thereafter, no later
than December 15 of each Fiscal Year, the Management Parties shall submit to
Lessee an annual business plan for the succeeding Fiscal Year. Each annual
business plan proposed by the Management Parties and approved by Lessee in
accordance with this Article IX (an “Annual Business Plan”) shall include: an
operating budget showing estimated Gross Operating Revenues, department profits,
operating expenses, and net operating income or loss for the forthcoming Fiscal
Year for the Hotels; a marketing plan (for Fiscal Year 2014 and each Fiscal Year
thereafter); a cash flow forecast; projected average daily room rates; the
budget for replacing Furniture, Fixtures and Equipment and for making capital
improvements; and the basis of allocation of the Group Services, all in
reasonable detail and, where appropriate, with the basis for all assumptions
expressly set forth, and otherwise complying with the applicable requirements
set forth in the Operating Lease.


-15-

--------------------------------------------------------------------------------





(b)    Within 5 business days after the proposed Annual Business Plan is
submitted to Lessee, Lessee shall approve such proposed Annual Business Plan or
notify the Management Parties of any revisions therein which Lessee deems
reasonably necessary. If Lessee approves the proposed Annual Business Plan or if
Lessee requires revisions to the proposed Annual Business Plan, and the
Management Parties do not make reasonable objections to such proposed revisions
within 5 business days after receipt thereof, then such proposed Annual Business
Plan, together with the proposed revisions required by Lessee, shall be deemed
thereafter to constitute the Annual Business Plan for the Fiscal Year in
question for all purposes hereof. In the event the Management Parties timely
make any reasonable objection to any proposed revision by Lessee to the proposed
Annual Business Plan, Lessee and the Management Parties shall cooperate with
each other to resolve any questions with respect to such revisions to the
proposed Annual Business Plan and shall use their best efforts to agree upon an
approved Annual Business Plan for the Hotels for the Fiscal Year in question
prior December 31.
Section 9.2.    Annual Business Plan Disputes. In the event Lessee and the
Management Parties are unable to agree upon an Annual Business Plan, or as to
any revisions requested by Lessee to the proposed Annual Business Plan, for any
Fiscal Year by December 31, Lessee shall prevail and the proposed Annual
Business Plan shall be deemed approved as so revised by Lessee and shall
thereafter constitute the Annual Business Plan for the Fiscal Year in question
for all purposes hereof. No action shall be taken and no expenditures shall be
made under any proposed Annual Business Plan unless and until the proposed
Annual Business Plan is approved by Lessee.
Section 9.3.    Deviations from Annual Business Plan. The Management Parties
shall diligently pursue all feasible measures to enable the Hotels to adhere to
the Annual Business Plan. To the extent ascertainable in advance, the Management
Parties shall notify Lessee of any projected material variance from the Annual
Business Plan. Notwithstanding anything herein to the contrary, the Management
Parties is not warranting or guaranteeing in any respect that the actual
operating results of the Hotels during the period covered by the Annual Business
Plan will not materially vary from the projections described in the Annual
Business Plan.
ARTICLE X
MANAGEMENT PARTIES’ FEES AND REIMBURSEMENTS
Section 10.1.    Management Fee. During each Fiscal Year after the Management
Commencement Date (and for a fraction of any partial Fiscal Year) during the
term hereof, in consideration of the services Manager is to render under this
Agreement, Manager will be paid a fee in U.S. Dollars (the “Manager Fee”) equal
to the sum the of (a) 2.50% of all Gross Operating Revenues converted into U.S.
Dollars using the average daily exchange rate published by the www.OANDA.com
website for the period beginning on the first day of the Fiscal Year (or, in the
case of the first Fiscal Year, beginning on the Management Commencement Date and
ending on the last day of the month for which such Manager Fee is due), less an
amount payable in Canadian Dollars directly to Canada Employer attributable to
all costs and expenses actually incurred by Canada Employer in connection with
the employment by Canada Employer of the Regional Employees in accordance with
Section 3.1(b) (the “Employer Fee”, the Employer Fee and Manager


-16-

--------------------------------------------------------------------------------





Fee, collectively, the “Management Fee”) up to $12,000,000 for such Fiscal Year
plus (b) 0.5% of all Gross Operating Revenues converted into U.S. Dollars using
the average daily exchange rate as published by the www.OANDA.com website for
the period beginning on the first day of the Fiscal Year (or, in the case of the
first Fiscal Year, beginning on the Management Commencement Date and ending on
the last day of the month for which such Management Fee is due), less the
Employer Fee, over $12,000,000 for such Fiscal Year. The Management Fee will be
paid in installments by deducting such fee from Gross Operating Revenues
immediately following each Accounting Period at the rate of (i) 2.50% of Gross
Operating Revenues for that Accounting Period until Gross Operating Revenues for
the applicable Fiscal Year are equal to $12,000,000 and (ii) 0.5% of Gross
Operating Revenues for that Accounting Period thereafter. At the end of each
Fiscal Year following the annual audit, an adjustment will be made, if
necessary, and all sums due either the Management Parties or Lessee shall be
paid promptly.
Section 10.2.    Reimbursement of Certain Expenses. Notwithstanding the
provisions of Article V (but subject to the Annual Business Plan), Lessee shall
reimburse the applicable Management Party for all of the following
property-level costs and expenses incurred in managing and operating the Hotels:
(i) the salaries or wages of any officers, directors or employees of Canada
Employer or any of its Affiliates who shall be regularly or temporarily employed
or assigned on a full-time basis at the Hotels for the period of such employment
or assignment; (ii) personnel providing in-house legal services to the
Management Parties or any of their Affiliates in connection with matters
involving the Hotels, which services shall be charged at rates equal to or less
than the Management Parties’ or such Affiliate’s costs associated with such
services (provided, that to the extent such services are provided to Lessee and
other lessees, owners or other clients of the Management Parties and/or their
Affiliates on a group rather than on an individual basis, the cost of such
services shall be allocated on a fair and equitable basis among Lessee and such
other lessees, owners or other clients benefiting therefrom in the manner, if
any, described in the Annual Business Plan); (iii) the out-of-pocket expenses of
employees of the Management Parties or any of their Affiliates incurred in
connection with the management and operation of the Hotels (provided, that to
the extent such services are provided to Lessee and other lessees, owners or
other clients of the Management Parties and/or their Affiliates on a group
rather than on an individual basis, the cost of such services shall be allocated
on a fair and equitable basis among Lessee and such other lessees, owners or
other clients benefiting therefrom in the manner, if any, described in the
Annual Business Plan); and (iv) certain other services (including general and
administrative) (collectively, the “Group Services”) best provided to Lessee and
other lessees, owners or other clients of Manager and/or Manager’s Affiliates on
a group rather than on an individual basis, the cost of which Group Services
shall be allocated on a fair and equitable basis among Lessee and such other
lessees, owners or other clients benefiting therefrom in the manner described in
the Annual Business Plan, including, without limitation, the following: (A)
advertising, sales and marketing, (B) payroll processed through Automatic Data
Processing Inc. (or other companies providing similar services), and MIS support
services; (C) accounting services; (D) revenue management; (E) facilities and
purchasing services; (F) information technology services; (G) reservation
services; (H) travel agent commissions; and (I) Centralized Services. All costs
and expenses incurred by Manager or Canada Employer in Canadian Dollars,
including, without limitation, costs and expenses of Canada Employer in
connection with its employment of the Regional Employees in accordance with
Section 3.1(b), shall be reimbursed in Canadian Dollars.


-17-

--------------------------------------------------------------------------------





Section 10.3.    Technical Services. Service fees for technical services for the
Hotels shall be paid to the Management Parties or their Affiliates if Lessee
requests such services of the Management Parties, or any other services beyond
the scope of services to be provided pursuant to this Agreement. The amount of
fees shall be agreed to by Lessee and the Management Parties prior to commencing
such services. Technical services include renovation coordination, design
review, construction management and related services.
Section 10.4.    Intentionally Omitted.
Section 10.5.    Other Hotel Revenue and Expenses. Lessee acknowledges that the
Management Parties and their Affiliates have the right to, and currently do,
manage, operate and otherwise provide services to hotel and lodging facilities
and enterprises other than the Hotels. Each of Lessee and the Management Parties
acknowledges and agrees that any and all income derived from, and expenses
incurred by, the Management Parties or any of their Affiliates, directly or
indirectly, from the management and operation of, and provision of services to,
such other hotel and lodging facilities and enterprises shall be, as between
Lessee (on the one hand), and the Management Parties and their Affiliates (on
the other hand), solely for the account of the Management Parties and/or their
Affiliates and shall in no event be borne by or credited to Lessee.
ARTICLE XI
INSURANCE
Section 11.1.    Insurance Coverage. Lessee, or the Management Parties at the
direction of Lessee, shall provide and maintain, at Lessee’s cost and expense
and in Lessee’s and Owner’s name, insurance sufficient to furnish to Lessee,
Owner and the Management Parties reasonable and adequate protection in the
management and operation of the Hotels. All insurance shall be in the name of
Lessee, Owner and the Management Parties as the insured and shall contain riders
and endorsements adequately protecting the interests of Lessee, the Management
Parties and Owner as it may appear including, without limitation, provisions for
at least 20 days’ notice to the Management Parties, Lessee and Owner of
cancellation or of any material change therein. Prior to the Management
Commencement Date and the commencement of each Fiscal Year thereafter, the
Management Parties shall furnish Lessee and each Owner with certificates
evidencing the insurance coverages required pursuant to this Agreement and with
evidence of the payment of premiums therefor.
Section 11.2.    Waiver of Subrogation; Lessee Assumes Risk of Adequacy. Lessee
shall have all policies of insurance provide that the insurance company will
have no right of subrogation against any party hereto, their agents or
employees. Lessee assumes all risks in connection with the adequacy of any
insurance or self-insurance program.
ARTICLE XII
TERM OF AGREEMENT AND TERMINATION
Section 12.1.    Term. This Agreement shall be for a period commencing on
Management Commencement Date and ending on December 31, 2025 (the “Expiration
Date”), unless sooner terminated as hereinafter provided.


-18-

--------------------------------------------------------------------------------





Section 12.2.    Early Termination. This Agreement can be terminated by either
Lessee or Manager (on behalf of the Management Parties) at its option for any or
no reason. If either Lessee or Manager exercises its right to terminate this
Agreement prior to the Expiration Date, the rights and obligations of the
parties will cease (other than those that expressly survive the termination of
this Agreement) except as to fees and reimbursements due the Management Parties
or their Affiliates or Lessee pursuant to this Agreement, including without
limitation, Article X, and claims for non-performance by Lessee against the
Management Parties and other claims of liabilities of any party which accrued or
arose before termination.
Section 12.3.    Termination Procedure.
(a)    If a termination occurs pursuant to Section 12.2, the party electing to
terminate shall give the other party at least 60 days’ prior written notice of
such election, specifying the date of such termination. On the date specified in
such notice, the Management Parties shall cease all activities at the Hotels and
shall have no further obligations under this Agreement except those obligations
which specifically survive any termination hereof.
(b)    If one or more (but less than substantially all) of the Hotels are (i)
sold, conveyed or otherwise transferred to another party, (ii) damaged or
destroyed by casualty and Owner has elected not to restore, or (iii) taken in a
condemnation proceeding, then this Agreement shall automatically terminate with
respect to such Hotel(s) from the date of such sale, casualty or condemnation
but shall continue with respect to the other Hotels in accordance with the terms
of this Agreement.
(c)    Prior to the date the Management Parties cease activities at the Hotels,
the Management Parties shall be paid any and all fees earned or expenses due to
them pursuant to this Agreement, and as soon thereafter as is reasonably
practicable, pay any fees or expenses upon the final accounting in
Section 12.4(a), and the Management Parties shall cooperate with Lessee (and
Owner, if applicable) in effectuating an orderly transition to any new manager
of the Hotels (or to any new owner, or to Lessee or Owner, or to any of their
respective designee’s, as the case may be) so as to avoid any interruption in
the rendering of services at the Hotels and take such other actions as are
required under Section 12.4.
Section 12.4.    Obligations Following Termination. Upon the expiration or
earlier termination of this Agreement for any reason, the Management Parties’
authority to act for the Lessee or the Owners shall immediately cease and the
Management Parties shall do, and execute and/or deliver to Lessee, the following
with respect to the Hotels, all of which shall be done, and executed and/or
delivered to or as directed by Lessee, promptly upon the expiration or earlier
termination hereof or as soon thereafter as is reasonably practicable.
(a)    A final accounting, reflecting receipts and disbursements in connection
with the operations of the Hotels during the current Fiscal Year through the
date of termination.
(b)    Any balance of monies of Lessee, including, without limitation, any
undisbursed funds in the Hotel Account.


-19-

--------------------------------------------------------------------------------





(c)    All Hotel Information (including all Hotel Information stored in any
electronic format), service contracts, reservations, leases, receipts for
deposits, unpaid bills and other papers or documents which pertain to the
Hotels, including, but not limited to, all original documents. In addition, the
Management Parties shall assist Lessee (or its designee) in migrating and
porting any Hotel Information stored in electronic format from the system or
systems used by the Management Parties to any new system or systems designated
employed by Lessee or its designee, including, to the extent necessary, parsing
and decoding the existing content and format of such electronic data to
facilitate such transfer, all such reasonable out-of-pocket costs to be
reimbursed to the Management Parties.
(d)    All documents and instruments necessary to transfer to Lessee or its
designee or nominee, to the extent transferable, all Operating Licenses held by
the Management Parties necessary to operate the Hotels.
(e)    The Management Parties will assign to Lessee or its nominee, and Lessee
and its nominee, if any, will assume, all space leases and concession agreements
in effect with respect to the Hotels then in either of the Management Parties’,
rather than Lessee’s, name, except for blanket concessions affecting other
hotels or conference centers operated by the Management Parties or their
Affiliates.
(f)    The Management Parties will take such further actions as Lessee may
reasonably require to assure an orderly transition of the Hotels’ operations,
including, without limitation, providing inventories of Furniture, Fixtures and
Equipment, Operating Equipment and Operating Supplies.
(g)    Any and all Furniture, Fixtures and Equipment (along with then existing
warranties, operating instructions, and service contracts), Operating Equipment,
Operating Supplies, keys, locks and safe combinations, reservation lists,
ledgers, bank statements for the Hotel Account, budgets, accounting books and
records, insurance policies, bonds and other documents, memoranda, schedules,
lists, contracts, agreements, leases, licenses, correspondence, and other items
required for the operation of the Hotels.
(h)    The Management Parties shall remove all of the Management Parties’
personal property from the Hotel premises.
(i)    Without limiting the provisions of clause (d) above, the Management
Parties shall cooperate with Lessee to transfer all liquor licenses to, or to
obtain new liquor licenses, in the name of Lessee or Lessee’s designee. The
Management Parties shall make commercially reasonable efforts to provide interim
liquor licenses for up to one hundred eighty (180) days to Lessee or Lessee’s
designee, provided that the Management Parties may condition such provision on
their receipt of market standard fees and a commercially reasonable indemnity
from such party with respect to such claims as may arise in connection with the
sale of liquor from Hotels.
(j)    Without limiting any of the foregoing, the Management Parties shall, for
a period of ninety (90) days after such expiration or earlier termination of
this Agreement, make itself available at all reasonable times to consult with
and advise Lessee or Lessee’s designee regarding


-20-

--------------------------------------------------------------------------------





the management, operation and maintenance of the Hotels; in such event, Lessee,
Owner or the purchaser of the Hotels shall reimburse the Management Parties for
all of the Management Parties’ reasonable out-of-pocket costs and expenses
incurred during such 90-day period in connection with providing such consulting
and advisory services, including, without limitation, the appropriately
allocable portion of the Management Parties’ payroll expenses for personnel
involved in assisting with such transition.
Section 12.5.    Intentionally Omitted.
Section 12.6.    Survival. The provisions of Sections 12.3 and 12.4 shall
survive the expiration or earlier termination of this Agreement.
ARTICLE XIII
REPRESENTATIONS AND COVENANTS
Section 13.1.    Lessee’s Representations. Lessee covenants, represents and
warrants as follows: (a) as of the date hereof, Lessee will be the tenant under
the Operating Lease with respect to the Hotels and has full power and authority
to enter into this Agreement; (b) throughout the term of this Agreement and
except as provided in the Operating Lease, Lessee will pay, keep, observe and
perform all payments, terms, covenants, conditions and obligations under any
lease or other concession and any real estate taxes or assessments covering or
affecting the Hotels; (c) the execution of this Agreement is permitted by the
Articles of Incorporation, By-Laws or other organizational documents of Lessee
and this Agreement has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of Lessee; (d) there is no
claim, litigation, proceeding or governmental investigation pending, or as far
as is known to Lessee, threatened, against or relating to Lessee, the properties
or business of Lessee or the transactions contemplated by this Agreement that
does, or may reasonably be expected to, materially and adversely affect the
ability of Lessee to enter into this Agreement or to carry out its obligations
under this Agreement; and (e) neither the consummation of the actions
contemplated by this Agreement on the part of Lessee to be performed, or the
fulfillment of the terms, conditions and provisions of this Agreement, conflicts
with or will result in the breach of any of the terms, conditions or provisions
of, or constitute a default under, any agreement, indenture, instrument or
undertaking to which Lessee is a party or by which it is bound.
Section 13.2.    The Management Parties’ Representations. Each of the Management
Parties, as applicable, covenants, represents and warrants as follows: (a) the
execution of this Agreement is permitted by the limited liability company
agreement or other organizational documents of the Management Parties and this
Agreement has been duly authorized, executed and delivered and constitutes the
legal, valid and binding obligation of the Management Parties enforceable in
accordance with its terms; (b) there is no claim, litigation, proceedings or
governmental investigation pending, or as far as is known to the Management
Parties, threatened, against or relating to the Management Parties, the
properties or business of the Management Parties or the transactions
contemplated by this Agreement that does, or may reasonably be expected to,
materially and adversely affect the ability of the Management Parties to enter
into this Agreement; (c) neither the consummation of the actions contemplated by
this Agreement on the part of the Management Parties to be performed, nor the
fulfillment of the terms, conditions and provisions of


-21-

--------------------------------------------------------------------------------





this Agreement, conflicts with or will result in the breach of any of the terms,
conditions or provisions of, or constitute a default under, any agreement,
indenture, instrument or undertaking to which either of the Management Parties
is a party or by which it is bound; (d) this Agreement shall be modified in the
event that it is reasonably determined by Owner under the Operating Lease that
the terms of this Agreement cause the Rent (as defined in the Operating Lease)
to fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code; provided however, no such modification shall affect the
amount of the Management Fee or the practical realization of the rights and
benefits of the Management Parties hereunder and (e) Canada Employer is, and has
at all times been treated as, a disregarded entity for U.S. federal income tax
purposes.
Section 13.3.    The Management Parties’ Covenants. From the Management
Commencement Date until the Expiration Date or earlier termination of this
Agreement, the Management Parties covenant that they shall satisfy the following
requirements: (a) the Management Parties shall not permit wagering activities to
be conducted at or in connection with the Hotels by any Person who is engaged in
the business of accepting wagers and who is legally authorized to engage in such
business at or in connection with the Hotels; and (b) the Management Parties
shall not sublet the Hotels or enter into any similar arrangement on any basis
such that the rental or other amounts to be paid by the sublessee thereunder
would be based, in whole or in part, on either (i) the net income or profits
derived by the business activities of the sublessee or (ii) any other formula
such that any portion of the rent would fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto.
ARTICLE XIV
ASSIGNMENT
No party hereto shall assign or transfer or permit the assignment of transfer of
this Agreement without the prior written consent of the other parties. In the
event of consent by a party to an assignment of this Agreement by the other
parties, no further assignment shall be made without the express consent in
writing of such parties, unless such assignment may otherwise be made without
such consent pursuant to the terms of this Agreement. An assignment by either
Lessee or any of the Management Parties of its interest in this Agreement shall
not relieve Lessee or either of the Management Parties, as the case may be, from
their respective obligations hereunder unless the assignee accepts full
responsibility for performance of the same.
ARTICLE XV
CONFIDENTIALITY
The matters set forth in this Agreement are strictly confidential and Lessee and
the Management Parties will make every reasonable effort to ensure that the
information is not disclosed to any person or entities (including the press)
other than those persons or entities needed to carry out the provisions of this
Agreement without first consulting with and obtaining the consent of the other
party, which consent shall not be unreasonably withheld. The provisions of this
Article XV shall survive the expiration or earlier termination of this
Agreement.


-22-

--------------------------------------------------------------------------------





ARTICLE XVI
INDEMNIFICATION AND LIMITATION OF LIABILITY
Section 16.1.    Lessee’s Indemnification. Lessee shall hold harmless, indemnify
and defend the Management Parties and their Affiliates and their respective
agents, employees, officers, directors and shareholders from and against all
claims (administrative or judicial), damages, losses and expenses (including,
but not limited to, attorneys’ fees for pre-trial, trial and appellate
proceedings, accounting fees, appraisal fees and consulting and expert witness
fees) arising out of or resulting from the Management Parties’ activities
performed pursuant to this Agreement, any franchise agreement, any past or
future building code or life/safety code violations, and injury to person(s) and
damage to property or business by reason of any cause whatsoever in and about
the Hotels or elsewhere, and any requirement or award relating to course of
employment, working conditions, wages and/or compensation of employees or former
employees at the Hotels, unless such injury or damage is caused by the gross
negligence or willful misconduct or fraud on the part of the Management Parties,
their agents, employees, representatives or independent contractors or by any
breach of the Management Parties’ obligations under this Agreement. Lessee ‘s
foregoing indemnification obligation to indemnify the Management Parties and
their Affiliates shall extend to any claims between Lessee and the Management
Parties or their Affiliates arising out of this Agreement or otherwise. Any
indemnification shall apply regardless of whether or not said claim, damage,
loss or expense is covered by insurance as herein provided.
Section 16.2.    The Management Parties’ Indemnification. the Management Parties
shall hold harmless, indemnify and defend Lessee and its Affiliates, and their
respective agents, employees, officers, directors and shareholders, from and
against all claims (administrative or judicial), damages, losses and expenses
(including, but not limited to, attorneys’ fees for pre-trial, trial and
appellate proceedings accounting fees, appraisal fees and consulting and expert
witness fees) arising out of or resulting from the Management Parties’ gross
negligence, willful misconduct or fraud or from the Management Parties’ breach
of their obligations under this Agreement. The Management Parties’ foregoing
indemnification obligation to indemnify Lessee and its Affiliates shall extend
to any claims between the Management Parties and Lessee or its Affiliates
arising out of this Agreement or otherwise. Any indemnification shall apply
regardless of whether or not said claim, damage, loss or expense is covered by
insurance as herein provided.
Section 16.3.    Indemnification Procedure. Upon the occurrence of an event
giving rise to indemnification, the party seeking indemnification shall notify
the other party hereto and provide the other party hereto with copies of any
documents reflecting the claim, damage, loss or expense. The party seeking
indemnification is entitled to engage such attorneys and other persons to defend
against the claim, damage, loss or expense, as it may choose. The party
providing indemnification shall pay the reasonable charges and expenses of such
attorneys and other persons on a current basis within 20 days of submission of
invoices or bills. Except as otherwise provided in the Operating Lease, if any
claim, lawsuit or action (administrative or judicial) is maintained against the
Management Parties, Lessee or the Hotels due to allegations or actions arising
prior to the Management Commencement Date and the Management Parties had no
involvement with the Hotels prior to such date, Lessee shall bear full and
complete responsibility for the defense of Lessee and the Management Parties,
specifically including all legal fees and necessary and attendant


-23-

--------------------------------------------------------------------------------





expenses for the vigorous defense and representation of the interests of the
Management Parties (for pre-trial, trial and appellate proceedings) and Lessee.
Lessee shall support and pay for all legal fees and representations necessary to
remove the Management Parties from any claim, action (administrative or
judicial), or lawsuit covered by the immediately preceding sentence.
Section 16.4.    Good Faith Judgment. To the extent that any provision of this
Agreement leaves something to the discretion of the Management Parties, the
Management Parties will not be liable for any action taken by the Management
Parties in the exercise of their discretion as long as in exercising such
discretion, the Management Parties were using their good faith judgment.
Section 16.5.    Survival. The provisions of this Article XVI shall survive the
expiration or earlier termination of this Agreement.
ARTICLE XVII
MISCELLANEOUS
Section 17.1.    Severability. In the event that any portion of this Agreement
shall be declared invalid by order, decree or judgment of a court, this
Agreement shall be construed as if such portion had not been inserted herein
except when such construction would operate as an undue hardship to the
Management Parties or Lessee or constitute a substantial deviation from the
general intent and purpose of said parties as reflected in this Agreement. The
failure of a party to insist upon a strict performance of any of the terms or
provisions of this Agreement or to exercise any option, right or remedy herein
contained, shall not be construed as a waiver or as a relinquishment for the
future of such term, provision, option, right or remedy, but the same shall
continue and remain in full force and effect. No waiver by a party of any term
or provision hereof shall be deemed to have been made unless expressed in
writing and signed by such party.
Section 17.2.    No Partnership. The relationship of Lessee and the Management
Parties shall be that of principal and independent contractors. Nothing
contained in this Agreement shall be construed to create a partnership or joint
venture between Lessee and the Management Parties or their respective Affiliates
or successors in interest. In the performance of its duties in the management
and operation of the Hotels, the Management Parties shall act solely as
independent contractors. It is expressly covenanted that this Agreement is no
more than an agreement for the rendering of services by the Management Parties
on behalf of Lessee in the operation and management of the Hotels. The
Management Parties shall not be Lessee’s fiduciary, nor shall the Management
Parties owe Lessee a fiduciary duty.
Section 17.3.    Meetings. Lessee and the Management Parties shall meet with
each other from time to time so that the Management Parties and Lessee may
discuss the status of operations and future plans, recommendations and
projections. The meetings will be held at mutually convenient dates and
locations.
Section 17.4.    Consents. Except as herein otherwise provided, whenever in this
Agreement the consent or approval of Lessee or the Management Parties is
required, such consent or approval shall not be unreasonably withheld or
delayed. Such consent or approval shall be in


-24-

--------------------------------------------------------------------------------





writing only and shall be duly executed by an authorized officer or agent of the
party granting such consent or approval.
Section 17.5.    Applicable Law. This Agreement shall be construed under, and
governed in accordance with, the laws of the State of New York.
Section 17.6.    Successors Bound. This Agreement shall be binding upon and
inure to the benefit of Lessee, its successors and assigns, and shall be binding
and inure to the benefit of the Management Parties and their permitted assigns.
Section 17.7.    Headings. Headings of Articles and Sections are inserted only
for convenience and are in no way to be construed as a limitation on the scope
of the particular Articles or Sections to which they refer.
Section 17.8.    Incorporation of Recitals. The recitals set forth in the
preamble of this Agreement are hereby incorporated into this Agreement as if
fully set forth herein.
Section 17.9.    Notices. Notices, statements and other communications to be
given under the terms of this Agreement shall be in writing and (a) delivered by
hand against receipt, (b) sent by certified or registered mail or by Federal
Express or other similar overnight mail service, return receipt requested or (c)
sent by telecopier (with answer back acknowledged), (or at such other address as
from time to time designated by the party receiving the notice):
If to Lessee:
11525 N. Community House Road, Suite 100
Charlotte, NC 28277
Attention: President
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089

If to the Management Parties
:
11525 N. Community House Road, Suite 100
Charlotte, NC 28277
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089

Section 17.10.    Entire Agreement; Amendments. This Agreement, together with
other writings signed by the parties hereto expressly stated to be supplementing
this Agreement and together with any instruments to be executed and delivered
pursuant to this Agreement, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof. This Agreement may be amended,
modified or changed only by a writing signed by the parties hereto.


-25-

--------------------------------------------------------------------------------





Section 17.11.    The Management Parties’ Authority Limited. The Management
Parties’ authority shall be derived wholly from this Agreement, and the
Management Parties have no authority to act for or represent Lessee except as
herein specified.
Section 17.12.    Exclusive Compensation. The payments to be made to the
Management Parties hereunder shall be in lieu of all other or further
compensation or commissions of any nature whatsoever for the services described
herein and this Agreement shall be considered as a special agreement between the
parties hereto covering the appointment and compensation of the Management
Parties to the exclusion of any other method of compensation unless otherwise
agreed to in writing.
Section 17.13.    Property Rights. This Agreement and the rights created
hereunder are personal to Lessee and the Management Parties and shall not create
in favor of the Management Parties any property rights in the Hotels.
Section 17.14.    Attorneys’ Fees. In the event of any litigation arising out of
this Agreement, the prevailing party shall be entitled to reasonable costs and
expenses, including without limitation, attorneys’ fees.
Section 17.15.    Complimentary/Discount Policies. The Management Parties will
be permitted to provide customary gratuitous accommodations, services and
amenities to such employees and representatives of the Management Parties
visiting the Hotels in accordance with the Management Parties’ normal policies,
provided that such employees shall in no way displace the Hotels’ third-party
business.
Section 17.16.    No Third Party Beneficiary. Nothing herein contained shall be
understood or construed to create or grant any third party benefits, rights or
property interests unless the person claiming such rights is expressly
identified herein and the rights claimed are expressly set forth herein.
Notwithstanding the foregoing, it is acknowledged and agreed that the Licensor
is an intended third-party beneficiary of Section 3.12.
Section 17.17.    REOC. The parties acknowledge that Lessee is a direct or
indirect controlled subsidiary of an entity, Extended Stay America, Inc., a
Delaware corporation (“Parent”), that is intended to qualify as a “real estate
operating company” (a “REOC”) within the meaning of the U.S. Department of Labor
plan assets regulation (Section 2510.3-101, Part 2510 of Chapter XXV, Title 29
of the Code of Federal Regulations) and that it is intended that Lessee will
have the rights, pursuant to this Agreement, as would be reasonably necessary to
result in the qualification of Parent as a REOC. Without limiting the generality
of the foregoing, notwithstanding any other provision of this Agreement, without
prejudice to the other rights provided to Lessee under this Agreement, the
Management Parties agree to: (i) permit Lessee and Parent to visit and inspect
the Hotels and inspect and copy the books and records of the Management Parties,
at such times as Lessee shall reasonably request; (ii) periodically (at least
quarterly) provide Lessee and Parent with information and reports regarding the
Management Parties’ operation and management of the Hotels and the performance
of its duties under this Agreement and with respect to renovations, alterations,
general maintenance, repairs and development activities that the Management
Parties have engaged in or intends to engage in with respect to the Hotels and
their surroundings; (iii) periodically (at


-26-

--------------------------------------------------------------------------------





least quarterly) consult with Lessee and Parent in advance with respect to any
significant leasing, management and development matters, as appropriate,
including, without limitation, with respect to matters relating to renovations,
alterations, general maintenance, repairs and development activities with
respect to the Hotels and their surroundings and the management, participatory
and development rights retained by Lessee under this Agreement; and (iv) to
provide Lessee and Parent with such other rights as may reasonably be determined
by Lessee to be necessary to enable Parent to qualify as a REOC, provided the
rights described in clauses (i)-(iv) above do not materially adversely affect
(X) the Management Parties’ ability to perform their duties under this Agreement
or the economic benefits enjoyed by the Management Parties under this Agreement
or (Y) the status of ESH Hospitality as a real estate investment trust under the
Code. The Management Parties agree to consider, in good faith, the
recommendations of Lessee in connection with the matters on which it is
consulted as described above.
Section 17.18.    Amendment and Restatement. The parties agree that the Original
Management Agreement is hereby amended and restated. The parties agree that (i)
the terms and conditions of the Original Management Agreement shall be amended
as set forth herein and, as so amended, shall be restated in their entirety, but
shall be amended only with respect to the rights, title, estates, interests,
liabilities, duties, covenants, obligations and agreements among the parties
accruing from and after the date hereof. The execution, delivery and
effectiveness of this Agreement shall not constitute a waiver of any covenant,
agreement or obligation under the Original Management Agreement, except to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is modified hereby.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
LESSEE:


ESA CANADA OPERATING LESSEE ULC,
a British Columbia unlimited liability corporation




By:
/s/ Jonathan S. Halkyard        
Name: Jonathan S. Halkyard
Title: Vice President and Treasurer



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




MANAGER:


ESA MANAGEMENT, LLC,
a Delaware limited liability company




By:
/s/ Jonathan S. Halkyard        
Name: Jonathan S. Halkyard
Title: Chief Financial Officer



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


CANADA EMPLOYER:


HVM CANADA HOTEL MANAGEMENT ULC,
an Alberta unlimited liability corporation


By:    ESA MANAGEMENT, LLC,
a Delaware limited liability company




By:
/s/ Jonathan S. Halkyard        
Name: Jonathan S. Halkyard
Title: Chief Financial Officer












SCHEDULE A


HOTELS


(see attached)







Site
#
Address
Owner
1250
141 Cooper Street, Ottawa, ON
ESA Canada Administrator LLC
1251
3600 Steeles Avenue West, Vaughan, ON
ESA Canada Administrator LLC
1252
222 LeMarchant Road, St. John’s, NF
ESA Canada Administrator LLC








-27-